Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/24/2022. Currently, claims 1-20 are pending in the application. Claim 20 is withdrawn from Consideration.

Election/Restrictions

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022.

Claim Objections

Claim 6 is objected to because of the following informalities: Where it recites “phase change material” in line 3 should be “phase-change material”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Where it recites “phase change material” in line 1 should be “phase-change material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Shin et al (US 20070160760 A1) in view of RAMAPPA et al (US 20090227087 A1).

Regarding claim 1, Figure 7 of Shin discloses a method for manufacturing a phase-change memory device comprising: 
providing a substrate (151+154, [0090] and [0092]) including a plurality of bottom electrodes (149, [0089]); 
patterning the substrate to form a plurality of pores (for 172+175) in the substrate extending from a surface of the substrate to the bottom electrodes; 
depositing a phase-change material (175, [0099]) over the substrate; 
planarizing  the device to expose the surface of the substrate (removed and planarized top surface of 154); and 
forming a plurality of top electrodes (178, [0100]) over the pores, in contact with the phase-change material (175).

Shin does not teach implanting one or more of a Ge, Sb and Te in the phase-change material to amorphize at least a portion of the phase-change material inside the pore.

However, RAMAPPA is a pertinent art which teaches that CMP process improves by ion implantation by amorphization, wherein the ion species may be, for example, Si, Ge, Ar, As, He, H, B, P, C, another noble gas, or a molecular species ([0032], [0038] and [0052]). Figures 7C-7F of Shin teach that the phase-change material is removed using a CMP process ([0097], Shin).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shin by using a step of implanting ion such as Ge in the phase-change material to amorphize at least a portion of the phase-change material inside the pore before performing the CMP process in the method of Shin according to the teaching of RAMAPPA in order to improve the CMP process used by Shin ([0032], [0038] and [0052], RAMAPPA).

Regarding claim 10, Figure 7 of Shin discloses a method for manufacturing a phase-change memory device comprising: 
providing a substrate (151+154, [0090] and [0092]) including a plurality of bottom electrodes (148, [0089]); 
patterning the substrate to form a plurality of pores (for 172 and 175) in the substrate extending from a surface of the substrate to the bottom electrodes (148); 
depositing a phase-change material (175, [0099]) over the substrate; 
planarizing the device to expose the surface of the substrate (please see Figure 7D); 
planarizing the device to expose the surface of the substrate (please see Figure 7E for second planarization); and 
forming a plurality of top electrodes (178, [0102]) over the pores, in contact with the phase-change material (175).

Shin does not explicitly teach implanting one or more of a Ge, Sb and Te in the phase-change material to amorphize at least a portion of the phase-change material inside the pore.

However, RAMAPPA is a pertinent art which teaches that CMP process improves by ion implantation by amorphization, wherein the ion species may be, for example, Si, Ge, Ar, As, He, H, B, P, C, another noble gas, or a molecular species ([0032], [0038] and [0052]). Figures 7C-7F of Shin teach that the phase-change material is removed using a CMP process ([0097], Shin).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shin by using a step of implanting ion such as Ge in the phase-change material to amorphize at least a portion of the phase-change material inside the pore before performing the CMP process in the method of Shin according to the teaching of RAMAPPA in order to improve the CMP process used by Shin ([0032], [0038] and [0052], RAMAPPA).

Regarding claims 2 and 11, Figure 7 of Shin discloses that the method of claim 1 (or claim 10), wherein the substrate is an interlayer dielectric (ILD) (151+154, [0090] and [0092]), the method further comprising depositing a liner (172, [0099]) on the surface of the substrate before depositing the phase-change material (175) (please see Figure 7C).

Regarding claims 3 and 12, Figure 7 of Shin discloses that the method of claim 1(or claim 10), wherein the phase-change material (175) is one of a crystalline Ge.sub.2Sb.sub.2Te.sub.5 alloy (GST) based fill and a nano-crystalline GST based film ([0109]-[0111]).

Regarding claims 4 and 13, Figure 7 of Shin discloses that the method of claim 1 (or claim 10), wherein the phase-change material (175) is one of a single element, a binary compound comprising GeTe or SbTe, and a ternary alloy comprising Ge, Te and Sb ([0109]-[0111]).

Regarding claims 5 and 14, Figure 7 of Shin in view of RAMAPPA teaches that the  method of claim 1 (or claim 10), wherein an implantation dose of the at least one of Ge, Sb and Te is less than about 5×10.sup.15 cm.sup.−2 ([0043] of RAMAPPA). Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.



Regarding claims 6 and 15, Figure 7 of Shin in view of RAMAPPA do not explicitly teach that the method of claim 1 (or claim 10), further comprising controlling an ion flux applied during the implantation such that a self-annealing caused by the implantation does not reach a crystallization temperature of the phase change material.

However, RAMAPPA, who is pertinent here, teaches that the purpose of the ion implantation is to amorphize, or cause the material crystal lattice to become disordered or irregular, a portion of the deposited and annealed copper on the surface of the metal layers ([0038]). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to control an ion flux applied during the implantation such that a self-annealing caused by the implantation does not reach a crystallization temperature of the phase change material according to the teaching of RAMAPPA in order to improve the CMP process after the ion implantation ([0040], RAMAPPA).

Regarding claims 7 and 16, Figure 7 of Shin in view of RAMAPPA teach that the method of claim 1 (or claim 10), further comprising annealing the phase-change material prior to the implantation (RAMAPPA teaches annealing before ion implantation, [0047]).

Regarding claims 8 and 18, Figure 7 of Shin discloses that the method of claim 1 (or claim 10), wherein forming the top electrodes (178, [0100]) further comprises: depositing a top electrode metal over the pores, in contact with the phase-change material (175); and patterning the top electrode metal to form the plurality of top electrodes (Figure 7E teaches deposition and patterning).

Regarding claims 9 and 19, Figure 7 of Shin discloses that the method of claim 1 (or claim 10), further comprising manufacturing at least one wire level (187, [0102]) on the substrate.

Regarding claim 17, Figure 7 of Shin does not explicitly teach that the method of claim 10, further comprising one of doping and intermixing the phase change material with less than about 20% of N, C, O, Si or Se, or alloys thereof.

However, Shin teaches that the phase change material may include Se ([0111]). Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges for the dopant since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813